Citation Nr: 1219222	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  07-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to January 1986. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.  The Board remanded this case for further development in January 2010.

As noted in the January 2010 remand, the evidence of record contained several psychiatric diagnoses, including a personality disorder, schizophrenia, PTSD, and a mood disorder.  Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute a disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Further, an acquired psychiatric disability, diagnosed as chronic undifferentiated-type schizophrenia, was denied in a February 1988 Board decision, which is considered final.  See 38 U.S.C.A. § 7104.  Moreover, service connection for PTSD was denied in a February 2006 rating decision that was not appealed and, in turn, is not currently before the Board.  See 38 U.S.C.A. § 7105(c).  Nevertheless, as indicated in the prior remand, the claim of service connection for mood disorder was not previously adjudicated in the prior final denials, as the denials addressed different psychiatric disabilities.  In turn, the Board found that this issue must be addressed on a de novo basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, as discussed further below, at a February 2010 VA examination, the examiner also diagnosed depressive disorder, another separate psychiatric disability.  Thus, this decision will address entitlement to service connection for an acquired psychiatric disability, to specifically include mood disorder and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).



FINDING OF FACT

An acquired psychiatric disability, to specifically include mood disorder and depressive disorder, was not manifested during the Veteran's active duty service,  and is not causally related to or aggravated by the Veteran's service-connected scar of forehead. 
 

CONCLUSION OF LAW

An acquired psychiatric disability, to specifically include mood disorder and depressive disorder, was not incurred in or aggravated by the Veteran's active duty service, nor is it proximately due to or the result of the Veteran's service-connected scar of forehead.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, Social Security Administration (SSA) records, post-service reports of VA and private treatment and a VA examination report.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements, including his hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there has been substantial compliance with the January 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2010 directed the RO to afford the Veteran a VA psychiatric examination.  In February 2010, the Veteran was afforded a VA examination.  The Veteran requested another VA examination in a February 2012 statement.  Nevertheless, the Veteran did not claim any deficiencies in the February 2010 examination.  Given that the claims file was reviewed by the February 2010 examiner and the examination report with addendum sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the February 2010 examination to be sufficient for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the January 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The present appeal involves the issue of entitlement to service connection for an acquired psychiatric disability, to specifically include mood disorder and depressive disorder.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

For purposes of the analyses below, the Board notes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Service personnel records showed that on two occasions in June and July 1985, the Veteran was derelict in the performance of duties in that he willfully failed to properly maintain his billets area.  

Service treatment records have been reviewed and appear to document nothing significant until August 1985 when it was noted that the Veteran had entered an alcohol and drug rehabilitation program.  Subsequently, on September 3, 1985, the Veteran was in a motor vehicle accident with subsequent loss of consciousness.  The Veteran had memory loss concerning the facts of the accident and claimed that he fell asleep at the wheel.  However, it was a suspected suicide attempt.  By the morning of September 4th, he was oriented times three, but somewhat sleepy.  He was transferred to Walter Reed Army Medical Center the following day.  A September 5th clinical record showed that the Veteran had a laceration on his forehead as well as a large abrasion and several minor scrapes.  He was oriented X4.  A CT of the head was normal.  X-rays of the skull and c-spine were also normal.  On September 9th, while being escorted out, the Veteran had an episode of lightheadedness.  It was indicated that he was under observation for drug related problems.  He was discharged on September 10th for follow up with psychiatric service for alcohol abuse problem.  

On September 11, 1985, the Veteran was admitted for psychological evaluation due to loose associations, concrete and bizarre interpretations and because of possible suicide risk.  Significantly, according to a friend of the Veteran who worked with him, the Veteran had been an unusual person for many months.  He had reported that family members had died, even though it was untrue and had been counseled on poor hygiene.  This person also reported that the Veteran had confessed to certain illegal drug-related activities.  It was observed that the Veteran was in a Track II alcohol program due to driving while intoxicated and coming to work smelling of alcohol.  The Veteran was also being investigated for possible job misconduct related to controlled drugs.  The assessment was rule out psychosis, organic brain syndrome and drug toxicity.  However, subsequent treatment records showed that the Veteran reported quitting drinking in July and was not taking any drugs.  It appears that the Veteran told his girlfriend that he was stealing drugs, but after his girlfriend reported him, asserted that it was not true.  A September 19, 1985 record provided an assessment of alcohol abuse-continuous.  A contemporaneous EEG was normal.  Again, a long history of suspected drug abuse was noted.  A follow-up record provided that the Veteran indicated that he would continue to abuse alcohol if discharged.  

An October 3, 1985 notation stated that the Veteran had a long standing personality disorder with antisocial personality manifestations.  Manifestations through behavior had been exacerbated following head trauma in motor vehicle accident.  However, although the Veteran was non-compliant with testing procedures and, in turn, results could not be considered valid indicators, a neuropsychological tester found that the Veteran's disorder was unlikely attributable to an organic etiology.  The discharge report on October 7th showed that that an EEG and CT scan of head were normal.  It was again noted that there was no evidence of organic brain syndrome.  There was no acquired psychiatric disability diagnosed except for continuous alcohol abuse.  Rather, the Veteran was diagnosed with mixed personality disorder with borderline dependent features.  It was determined that there were no medical or neurological sequelae from the motor vehicle accident.  

Subsequently, procedures were started to discharge the Veteran under Chapter 5.  He underwent a separation examination in November 1985.  He was clinically evaluated as psychiatrically normal.  He denied any psychiatric symptoms in his contemporaneous medical history.  

After service, the Veteran was admitted for the first time at the Chillicothe, Ohio VA Medical Center (VAMC) from February 1987 to April 1987 for suicidal ideation.  The Veteran reported suffering a serious head injury in 1985, but denied any concussions.  He indicated that he was involved heavily with drugs and alcohol and went through a program at that time.  While living with his parents, he also was involved in a drug program as a volunteer.  The Veteran gave a history of alcohol and marijuana abuse, including PCP.  The discharge diagnosis was schizophrenia, chronic, undifferentiated type, and borderline personality disorder.  He was again hospitalized from May to June 1987 for suicidal ideation.  It was noted that he was scheduled for a court hearing due to being caught exposing himself.  A history of substance abuse was noted, namely drugs and alcohol.  The discharge diagnosis was schizophrenia, chronic undifferentiated, with acute exacerbation, and borderline personality disorder.     

A follow up July 1987 VA intake report showed that he was referred to the Mental Hygiene Clinic following his hospital discharge.  The examiner recited the same diagnoses as given at Chillicothe VAMC.  Another July 1987 record showed atypical depression, mixed substance abuse and possible alcohol abuse.  Follow up treatment records showed an assessment of schizophrenia.

March 1989 psychiatric progress notes from West Virginia Rehabilitation Center  provided a history of significant substance abuse.  The examiner determined that with the history of severe head injury in 1985 and the Veteran's clinical presentation, he was suspicious of organic personality disorder although he did suspect that the Veteran had some characterological disturbance prior to head injury in view of the history of severe abuse as a child coupled with the history of significant substance abuse.  The examiner recommended an EEG and neuropsychological testing.  In April 1989, the Veteran underwent a neuropsychological evaluation.  The Veteran again reported the 1985 motor vehicle accident, but did not know how long he was unconscious or the severity of the injury.  The examiner indicated that without records it was difficult to assess the full severity of the head injury.  The Veteran did report however that when he was hospitalized related to an arrest of indecent exposure, it had more to due with using LSD earlier in the day, than sexuality.  The impression was organic personality syndrome.  The examiner indicated that most of the Veteran's difficulties occurred subsequent to the closed head injury in 1985.  Nevertheless, the examiner indicated that it was difficult to fully assess the severity of the sequelae of this injury without access to the medical records.  However, many of the problems exhibited by the Veteran were consistent with frontal lobe impairment.  

Follow up 1989 progress notes continued to show an impression of organic personality disorder given neuropsych evaluation.  Importantly, in September 1989 the Veteran received a written reprimand because he reported to Center Grounds under the influence of alcohol.   He had admitted to drinking two quarts of beer and one 12 ounce can of beer.  The claims file also included January 1990 letters of recommendation for employment for the Veteran from the Division of Rehabilitation Services.  
 
An October 1990 psychological evaluation for disability purposes showed that the Veteran reported last working in June 1990, but that he had problems keeping a job.  The Veteran denied any history of alcohol abuse.  After examining the Veteran, the examiner found no psychiatric diagnosis. 

Subsequently, the Veteran underwent a February 1992 private psychological evaluation for SSA disability purposes.  The examiner did not have any medical records for review.  The Veteran reported that the accusations of abusing alcohol and drugs were not true, but he did admit he drank and used some drugs, but was only experimenting.  The examiner observed that when the Veteran was evaluated one and half years ago, no mental disorder was found, even though there was a history of hospitalizations, alcohol and drug abuse.  However, the Veteran reported that he had not used alcohol since 1987 or drugs since 1985.  The examiner diagnosed personality disorder with schizoid and paranoid features.  His alcohol and drug abuse appeared to be in remission.  In December 1993, the Veteran was awarded disability benefits due to severe impairment from a personality disorder with schizoid and paranoid features.    
 
A November 2002 evaluation for SSA purposes was done.  The Veteran reported that he did not currently drink alcohol but drank six beers a day while in service.  He was in alcohol treatment in November 1992 after becoming intoxicated.  He reported that he did not use illicit drugs.  The diagnosis was major depressive disorder in remission and personality disorder, not otherwise specified with paranoid features.  Disability benefits were continued.  
 
An August 2003 VA treatment record showed that the Veteran reported being in a  car accident in 1985 where he lost consciousness for approximately 15 days.  He complained of being mildly depressed.  The assessment was personality change due to head trauma with labile mood and aggressive behavior in remission.  He was again hospitalized in July 2004 and was diagnosed with mood disorder, secondary to head injury.  At that time, the Veteran reported using cocaine for one year and amphetamines for approximately two years in the past.  A December 2005 treatment record showed that the Veteran denied any alcohol use since 2001 and denied any illicit substances.  He again reported the motor vehicle accident in 1985 and claimed he was unconscious for 3 to 4 days.  The assessment was personality disorder due to general medical condition by history, rule out mood disorder, rule out PTSD, and rule out personality disorder.  

Private treatment records in 2006 Prestera Center showed a diagnosis of PTSD due to volunteering at Ground Zero after the September 11th attacks.  It was again noted that the Veteran had past alcohol dependence eight years ago.  

Follow up VA treatment records showed an assessment of mood disorder due to general medical condition (head injury) based on history of head injury from motor vehicle accident.  Approximately, in early 2007, the Veteran also began claiming frequent headaches.  

A January 2008 VA CT scan of the head showed that a vague asymmetry persisted with no focal abnormality.  An MRI was recommended.  A February 2008 neurological report showed an impression of frontal headaches with improvement; no focal neurological deficits; and normal clinical examination.  Review of MRI scans was consistent with small vessel ischemic disease rather than demyeliminations disease/Glioma.    

In support of his claim, the Veteran submitted an October 2009 private mental status examination at the request of the Veteran's representative.  The Veteran reported that he was unconscious for three days and in the hospital for 7 to 10 following the 1985 motor vehicle accident.  The Veteran reported feeling paranoid and having anger problems following the accident.  The examiner determined that the Veteran's history and presentation were highly consistent with an organic brain syndrome with frontal lobe impairment, depressed type.  The diagnosis was mood disorder due to general medical condition with mixed features, including psychosis, and organic personality syndrome.  

The claims file also includes a June 2008 lay statement from the Veteran's sister who asserted that the Veteran was a different person after the 1985 motor vehicle accident.  She indicated that his mood changed due to a head injury.  The Veteran also submitted a January 1986 letter from his high school principal.  The letter indicated that the Veteran was not an exemplary student, but his behavior and conduct were considered normal for a high school student and he accepted constructive criticism very well.    

At the October 2009 Board hearing, the Veteran asserted that his personality changed after the September 1985 motor vehicle accident.  He reported that he had no issues prior to the accident.  At the time of the accident, he testified that he had a concussion and was unconscious most of the time during treatment. 

In the Board's January 2010 remand, the Board observed that the history upon which the October 2009 private examiner had relied upon in reaching his opinion was contradicted in several places by the evidence of record.  For example, this history referred to a three day period of lost consciousness, whereas while service treatment records do mention a period of lost consciousness of unknown duration following the accident, records from three days after the accident indicated that the Veteran was very much awake at that time; CT scans of his head at the time of the incident were within normal limits with no frontal lobe head injury noted; and the recorded history of the present illness according to the September 1985 psychiatric intake assessment note indicated that the Veteran's personality change predated his accident.  Nevertheless, the Board determined that this evaluation was sufficient for the purposes of triggering VA's duty to provide a VA medical examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran was afforded a VA examination in February 2010.  Initially, the examiner observed that the Veteran was difficult to examine because his thinking was idiosyncratic, somewhat disorganized and tangential.  He was limited in apparent capacity to provide historical detail.  He at times offered inconsistent and contradictory information to historical record and/or past self report.  The examiner noted contradictions in the Veteran's self report, such as that he had several close friends and lots of activities as opposed to describing no friends and no activities in October 2009; that he had no history of suicide attempts, but later indicating that the motor vehicle accident in service was a suicide attempt; and that he had no history of violence, whereas records showed him reporting that he slapped a stranger on the street, hit another soldier and going after another driver.  He also denied a history of alcohol and substance abuse, but the examiner noted instances of both documented in the claims file.  The examiner indicated that the Veteran's inability to provide a consistent, reliable history undermined prospects for establishing an adequate differential diagnosis.  The Veteran again indicated that he was unconscious after the 1985 motor vehicle accident for several days, but the examiner noted that the record suggests that it would have been considerable more brief.  

After reviewing the claims file and examining the Veteran, the examiner diagnosed personality disorder, by history, depressive disorder, not otherwise specified, mild; polysubstance dependence in reported, but unknown remission; mood disorder due to general medical condition (head injury) by history, not sustainable by findings in this examination; and schizophrenia, by history, not sustainable by findings in this examination.  The examiner found good evidence to support a history of polysubstance dependence and no compelling reason to assume it was in full sustained remission given the past mis-reporting of substance usage.  The nature and scope of the substance use had been of such that all sorts of sequelae were possible and those possibilities precluded any definite conclusion as regards to mood disorder or other mental health conditions.  Many of the drugs abused over the years have the potential to mimic disorders such as mood disorder and schizophrenia.  The extent of abuse has the potential to alter the trajectory of the Veteran mental status and result in serious mental health symptoms even without continued use.   

The examiner opined that the Veteran did suffer from depressive disorder, but it was less likely as not caused by or result of his service-connected scar as in the entirety of the examination, there was never any report of or suggestion of any nexus between the service-connected scar and any mental health problem or symptom.

The examiner indicated that he could not resolve whether the Veteran's depressive disorder was due to the motor vehicle accident without resorting to mere speculation.  The examiner observed that neurological sequelae to the reported head injury associated with the in-service motor vehicle accident would need to be medically established before a mood disorder could be proposed.  The examiner indicated that at the time of the motor vehicle accident, a relatively thorough neurological evaluation did not demonstrate any sequelae.  The examiner again pointed out that there have been many years of extensive abuse on a variety of mood alerting/mind altering substances.  It was also observed that the diagnoses of mood disorder attributable to the head injury that had been made on previous occasions were speculative and without any definitive medical evidence of neurologic impairment or changes associated with head injury.  These diagnoses were made without the benefit of medical records from 1985 and without knowledge of extensive concurrent polysubstance use/dependence.  There have been recent findings of neuropsychological impairment, but in the absence of positive findings in 1985 immediately following the injury, neuropsychological findings evidenced 20 years later after many years of substance abuse would be unlikely to have an association with a 20 year old injury, except in the realm of speculation.  

The examiner continued that there was a pattern of alcohol and drug abuse during active duty prior to the accident, and a pattern of difficulty conforming to military behavioral expectations.  These dysfunctional behavioral patterns were already established at the time of the accident, and therefore not causally attributable to any effects from the accident.  The examiner reiterated that there was some degree of doubt as to whether the Veteran's substance abuse was in full sustained remission.  The personality disorder diagnosed in the military has continued and had been diagnosed on multiple subsequent occasions, including having been the basis for SSA disability, although it appeared that the SSA judge was unaware of the extent of the Veteran's substance abuse.  The personality patterns identified are such as to cause problems and complications as they did during active duty, and the depressive disorder could be a product of those on-going complications or the residual effects of years of extensive abuse of mood altering substances, which would be a speculative conclusion.  The examiner concluded that the hope of better clarifying these issues was complicated by the numerous inconsistencies in the Veteran's self-report. 

In a March 2010 addendum, the examiner determined that the Veteran would be able to competently manage VA funds, but did not offer any further etiological opinions.      

The Board notes that the examiner indicated that he could not resolve the issue of whether the Veteran's depressive disorder was related to the motor vehicle accident without resorting to mere speculation.  The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner provided a detailed rationale for his opinion, to include the Veteran long-standing substance abuse, the lack of neurological sequelae after the motor vehicle accident and the inconsistencies reported by the Veteran during the course of the examination.  Accordingly, given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Subsequently, in a February 2010 private opinion, D.C., LPC provided that the Veteran was being treated for mood disorder, due to head trauma injury, and PTSD, chronic, with delayed onset. 

The Board observes that the Veteran has a long-standing history of being diagnosed with a personality disorder since service.  Nevertheless, as noted above, personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Likewise, service connection for substance abuse is generally not allowed by law.  See 38 U.S.C.A.  § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, as previously noted, if the substance abuse was acquired as a result of a service-connected disability, then service-connection is available.  See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  In the instant case, there is no indication that the Veteran's long standing history of substance abuse is proximately due to or aggravated by the Veteran's service-connected forehead scar. 

Initially, the Board acknowledges the Veteran's statements and hearing testimony indicating that his current psychiatric disability is related to service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, the Veteran's reporting concerning his substance abuse has been inconsistent throughout the course of the appeal.  On numerous occasions, he indicated that he was not currently using alcohol or drugs and was not using these substances in service.  Whereas, at other times, during the course of treatment, he described using numerous mind-altering substances and abusing alcohol, including during service.  Moreover, the Veteran has also reported on numerous occasions that after the motor vehicle accident, he was unconscious of three days up to 15 days.  However, service treatment records clearly documented that he was conscious the following day.  Further, the Veteran's statements that his personality changed after the accident are also contradicted by the service treatment records, which showed that he was already in an alcohol program at that time, and includes statements from a fellow service-member indicating that the Veteran had behaved strangely for many months, including exhibiting hygiene problems, prior to the accident.  Service personnel records also documented that on at least two occasions prior to the accident, the Veteran had been purposefully derelict in the performance of his duties.  In sum, the Veteran's subsequent description of events that occurred in service is clearly contradicted by service records, which are of a higher probative value given that they are contemporaneous.  Given the numerous inconsistencies documented throughout the record as well as observed by the February 2010 VA examiner, the Veteran's assertions cannot be deemed credible and, in turn, have no probative value.  

Further, the lay statement provided by the Veteran's sister indicating a change in the Veteran's personality after the accident can also not be deemed credible as it relies on the Veteran's own unreliable history, and also fails to acknowledge the Veteran's substance abuse as documented in service.  Further, as no medical expertise has been shown, the Veteran's sister is not competent to distinguish between a personality disorder as diagnosed in service, a  substance abuse disorder and an acquired psychiatric disorder, and provide a nexus of any of these to the accident in service.  Moreover, the statement provided by the Veteran's high school principle does not provide any information as to additional symptoms the Veteran allegedly exhibited after the motor vehicle accident in service.  Accordingly, neither of these statements have any probative value.     

Likewise, the VA and private opinions, which indicated that the Veteran's mood disorder was due to the 1985 motor vehicle accident also have no probative value and are outweighed by the February 2010 VA examination.  Significantly, as noted by the VA examiner, there is no indication that any of these examiners reviewed the Veteran's claims file, to specifically include his service treatment records, which documented no neurological sequelae immediately following the motor vehicle accident.  In fact, the April 1989 neuropsychological evaluation clearly stated that it was difficult to fully assess the severity of the sequelae from the motor vehicle accident without access to the medical records.  Rather, the examiners based their opinions on the history by provided by the Veteran who on numerous occasions indicated much more serious injuries at the time of the accident and a longer period of unconsciousness.  Again, the Veteran has been found to not be credible and, thus, any opinion that his based on his history has no probative value.  Moreover, importantly, none of these examiners addressed the Veteran's history of extensive substance abuse, which as observed by the February 2010 VA examiner clearly affected his level of psychological impairment.  

Accordingly, after reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disability, to specifically include mood disorder and depressive disorder, is not warranted.  As noted in the February 1988 Board decision, there was no objective evidence of psychoses within one year of service so the service incurrence of a psychiatric disability may not be presumed.  The Board further finds it significant that despite extensive psychological evaluation by medical professionals, the Veteran was not diagnosed with a chronic psychiatric disability in service.  At that time, neurological testing, x-rays of the skull and spine, a CT scan of the head and EEG were all normal.  Medical professionals clearly determined that there were no neurological sequelae from the motor vehicle accident.  

Further, after reviewing the claims file and examining the Veteran, the highly probative February 2010 VA examination report found that given the many years of extensive substance abuse, it would be pure speculation to attribute the Veteran's psychiatric disability to his military service.  The examiner provided a detailed rationale for this opinion.  He observed that the extent of the Veteran's substance abuse could result in serious mental health symptoms even without continued use.  He also noted that neurological sequelae would need to be established before a mood disorder could be proposed, and a relatively thorough evaluation in service did not demonstrate any such sequelae.  Even though there were findings of recent neurological impairment, it was observed that findings evidenced 20 years later after many years of substance abuse would be unlikely associated with a 20-year-old injury except in the realm of speculation.  He also provided that the Veteran's dysfunctional behavioral patterns were already established at the time of the accident and, in turn, could not be attributed to the accident.  The examiner's findings are also supported by the other evidence of record, including documentation of alcohol and drug abuse, the lack of neurological findings in service, and the reports of behavior problems prior to the accident.  The examiner also determined that the Veteran's depressive disorder was not caused by or a result of his service-connected scar as there was no suggestion of any nexus between the scar and the Veteran's mental health problems.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disability, to specifically include mood disorder and depressive disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to specifically include mood disorder and depressive disorder, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


